Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the Response of 12/5/2022 Applicant has amended claims 21, 23, 26, 28-29 and 33 and canceled claim 22.  Claims 21, and 23-40 are pending.

Response to Arguments
Applicant's arguments filed 12/5/2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited art does not disclose, “wherein the first graphical representation and the second graphical representation are configured to visually depict a correlation between the combinational parameter and the thoracic fluid content measurement of the patient.”   Specifically, Applicant argues that Manera does not disclose a combinational parameter. (Remarks, Pages 10-12)
Examiner responds to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the case at hand, Weinstein is cited for disclosing and displaying a combinational parameter for correlation: 
configured to generate a plurality of physiological parameters  (Weinstein, Fig. 2 and ¶0062; …a parameter window 56 may show parameters derived from the measurements made by system 20, such as cardiovascular and/or respiratory parameters, in either graphical or numerical form (or both).)
by processing the ECG signals and the cardio-vibrational signals to generate a combinational parameter based upon a combination of the ECG signals and the cardio-vibrational signals, (Weinstein, ¶0058; The combination of ECG and motion measurement in a single unit is efficient and useful in providing a complete picture of heart function, both electrical and mechanical; ¶0060; In the example shown in FIG. 2, display 46 shows traces 50 that are indicative of the motion of selected points on the heart wall over time, as measured by system 20. An ECG trace 52 is displayed alongside the wall motion traces for comparison; ¶0062; a parameter window 56 may show parameters derived from the measurements made by system 20, such as cardiovascular and/or respiratory parameters, in either graphical or numerical form (or both).)

 while Manera is cited for displaying a thoracic fluid content measurement of a patient:
While Weinstein discloses obtaining a thoracic fluid content measurement Weinstein does not specifically disclose a second graphical representation of the thoracic fluid content measurement.  Manera, in the same field of endeavor, however, discloses the limitation. (Manera, Fig. 6, and ¶0002; Impedance cardiography (ICG) is a technology that calculates changes in blood volume and flow velocity over time based on thoracic impedance measurements; ¶0003; Many hemodynamic parameters can be ascertained with the use of ICG; ¶0008; The system provides ECG waveforms, ICG waveforms, data, hemodynamic parameters, the ability to review ICG sessions; ¶0024; The ICG report 114 can be displayed on a computer; ¶0032; The cursors are labeled as cursor 1, 2, 3, and 4 (or other distinct indicia) so that they may be correlated to the selected strips generated for FIG. 6. ¶0033; for closer analysis of the relationship between the ECG, ICG, hemodynamic parameters, and ECG parameters. The selected strips include a trace display field 142 and a tabular data field 143 ) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Weinstein with the known technique of including a graphical representation regarding thoracic fluid content, as taught by Manera, in order to provide quick reference to, review of and improved reporting of obtained patient parameters. (Manera, ¶¶0006-0007)  

Applicant admits that Manera discloses displaying ICG measurements.  Moreover, Manera, like Weinstein, also discloses displaying parameters in a manner or configuration for correlation.  Manera, ¶0032-0033; states in part,  “The cursors are labeled as cursor 1, 2, 3, and 4 (or other distinct indicia) so that they may be correlated to the selected strips generated for FIG. 6…. for closer analysis of the relationship between the ECG, ICG, hemodynamic parameters, and ECG parameters. The selected strips include a trace display field 142 and a tabular data field 143 …”
Thus, the cited art discloses wherein the first graphical representation and the second graphical representation are configured to visually depict a correlation between the combinational parameter (Weinstein Fig. 2 and ¶0060; …display 46 shows traces 50 that are indicative of the motion of selected points on the heart wall over time, as measured by system 20. An ECG trace 52 is displayed alongside the wall motion traces for comparison; ¶0062; a parameter window 56 may show parameters derived from the measurements made by system 20, such as cardiovascular and/or respiratory parameters, in either graphical or numerical form (or both))
and the thoracic fluid content  measurement of the patient. (Manera, ¶0003; During an ICG evaluation session, a patient's ICG waveform and hemodymanic parameters are examined; ¶0024; The ICG report 114 can be displayed on a computer; ¶0033; for closer analysis of the relationship between the ECG, ICG, hemodynamic parameters, and ECG parameters. The selected strips include a trace display field 142 and a tabular data field 143)  
Consequently, contrary to Applicant’s argument the cited art discloses, , “wherein the first graphical representation and the second graphical representation are configured to visually depict a correlation between the combinational parameter and the thoracic fluid content measurement of the patient,” within the broadest reasonable interpretation. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21, 23-24, 27-30, 33-35 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein et al. (US Pub. 2011/0130800 A1)(hereinafter Weinstein) in view of Volpe et al. (US Pub. 2016/0270738 A1) in view of Manera et al. (US Pub. 2006/0111641 A1)(hereinafter Manera).
Regarding claim 21, Weinstein discloses a patient monitoring system (Weinstein, Figs. 1-6 and 8 and ¶0002; The present invention relates generally to methods and systems for medical diagnostic measurement and monitoring, and specifically to radio frequency (RF)-based measurement and monitoring of the heart.)
and correlating changes in measured patient parameters. (Weinstein, ¶0069; The processing circuitry may correlate location and motion data between different antenna pairs, as well as correlating the motion with ECG measurements.) 
the system comprising: an ambulatory cardiac monitoring device configured to be externally worn by a patient during a monitoring period, the device comprising a plurality of electrocardiogram (ECG) electrodes configured to detect ECG signals of the patient,  (Weinstein, Figs. 1, 3 and  8 and ¶0018; the apparatus includes a package, which contains the antenna and the processing circuitry and is configured to be affixed as a patch to an outer surface of the body. The apparatus may include a conductive element associated with the package, which is configured to receive electrocardiogram (ECG) signals from the outer surface of the body; ¶0026; The antenna unit may include an adhesive patch for attachment to the body… the antenna unit may be configured to be worn on the body as part of a garment; ¶0056; the antennas may be attached to and held in place by a suitable garment, such as a vest (not shown), which the patient wears during the monitoring procedure; ¶0088; Patch unit 130 also comprises an ECG electrode 140, in electrical contact with the patient's skin, and an ECG acquisition circuit 150, which filters and digitizes the ECG signals for input to processor 138.)
a vibrational sensor configured to detect cardio-vibrational signals of the patient, (Weinstein, Figs. 1 and ¶0055; The use of three or more antennas, however, is advantageous in providing multi-dimensional heart motion data, …;  ¶0058; The combination of ECG and motion measurement in a single unit is efficient and useful in providing a complete picture of heart function, both electrical and mechanical.)
and one or more radio-frequency (RF) antennas and associated RF circuitry to generate RF information responsive to RF electromagnetic energy reflected from within a thoracic cavity of the patient. (Weinstein, Fig. 1 and 3 and 8 and ¶0009; diagnostic apparatus, including a plurality of antennas … so as to direct radio frequency (RF) electromagnetic waves from different, respective directions toward a heart in the body and to output RF signals responsively to the waves that are scattered from the heart; ¶0017; diagnostic apparatus, including an antenna, which is configured to be disposed on a thorax of a living body so as to direct radio frequency (RF) electromagnetic waves toward a heart in the body while sweeping the waves over multiple different frequencies and to output an ultra-wideband RF signal responsively to the waves that are scattered from the heart.) 
While Weinstein discloses detection of cardio-vibration signal and one or more radio-frequency antennas, Weinstein does not disclose that the vibration detection is from separate and distinct sensor to the radio-frequency antennas generating information responsive to RF electromagnetic energy.  Volpe, in the same field of endeavor, however, discloses employing separate and distinct vibrational sensor. (Volpe, Figs. 1-2 and ¶0062; … the accelerometer/acoustic sensor 122 may comprise any device that may detect sounds from a subject's cardiopulmonary system and provide an output signal responsive to the detected heart and breath sounds; ¶0063… The accelerometer/acoustic sensor 122 and associated electronics may be configured to monitor any one or more of a subject's respiration, a subject's heart sounds, a subject's position, and an activity level of a subject. The accelerometer/acoustic sensor 122 and associated electronics may additionally or alternatively be configured to monitor other sounds which may be indicative of a state of health of a subject )  Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Weinstein with the known technique of providing a separate and distinct vibrational sensor, as taught by, Volpe, in order to provide a monitor with the added beneficial capability of monitoring sounds from a patient. (Volpe, ¶¶0062-0063)
and a computing device configured to communicate with the ambulatory cardiac monitoring device and comprising one or more processors (Weinstein, Figs. 1-2 and 8 and ¶0057; …processing circuitry 44. This processing circuitry processes the RF signals over time so as to provide a multi-dimensional measurement of movement of the heart, as shown and described below. Typically, processing circuitry 44 comprises a general-purpose computer processor, which is programmed in software to carry out the functions described herein. Additionally or alternatively, processing circuitry 44 may comprise dedicated or programmable hardware logic circuits; ¶0087; A processor 138 controls the operation of the other components of patch 130 and processes the digitized signals output by transceiver 136 in order to extract heart wall motion data, in a similar manner to processing circuitry 44.  )
configured to generate a plurality of physiological parameters  (Weinstein, Fig. 2 and ¶0062; …a parameter window 56 may show parameters derived from the measurements made by system 20, such as cardiovascular and/or respiratory parameters, in either graphical or numerical form (or both).)
by processing the ECG signals and the cardio-vibrational signals to generate a combinational parameter based upon a combination of the ECG signals and the cardio-vibrational signals, (Weinstein, ¶0058; The combination of ECG and motion measurement in a single unit is efficient and useful in providing a complete picture of heart function, both electrical and mechanical; ¶0060; In the example shown in FIG. 2, display 46 shows traces 50 that are indicative of the motion of selected points on the heart wall over time, as measured by system 20. An ECG trace 52 is displayed alongside the wall motion traces for comparison; ¶0062; a parameter window 56 may show parameters derived from the measurements made by system 20, such as cardiovascular and/or respiratory parameters, in either graphical or numerical form (or both).)
and processing the RF information to generate a thoracic fluid content measurement of the patient based on the RF information, ( Weinstein, ¶0076; antenna 30 receives RF waves emitted by antenna 24 after transmission through the lung. The RF path length in either case will vary over the respiration cycle, as the lung fills with air and then empties, and it will vary depending on the amount of fluid accumulated in the lung. Processing circuitry 44 may analyze these path length variations in order to assess the amount of fluid accumulation in the lung.)
and display, via an output device operably coupled to the one or more processors,  a graphical timeline representing at least a portion of the monitoring period, the graphical timeline comprising a first graphical representation of the combinational parameter  (Weinstein Fig. 2 and ¶0060; …display 46 shows traces 50 that are indicative of the motion of selected points on the heart wall over time, as measured by system 20. An ECG trace 52 is displayed alongside the wall motion traces for comparison; ¶0062; a parameter window 56 may show parameters derived from the measurements made by system 20, such as cardiovascular and/or respiratory parameters, in either graphical or numerical form (or both))
While Weinstein discloses obtaining a thoracic fluid content measurement Weinstein does not specifically disclose a second graphical representation of the thoracic fluid content measurement.  Manera, in the same field of endeavor, however, discloses the limitation. (Manera, Fig. 6, and ¶0002; Impedance cardiography (ICG) is a technology that calculates changes in blood volume and flow velocity over time based on thoracic impedance measurements; ¶0003; Many hemodynamic parameters can be ascertained with the use of ICG; ¶0008; The system provides ECG waveforms, ICG waveforms, data, hemodynamic parameters, the ability to review ICG sessions; ¶0024; The ICG report 114 can be displayed on a computer; ¶0032; The cursors are labeled as cursor 1, 2, 3, and 4 (or other distinct indicia) so that they may be correlated to the selected strips generated for FIG. 6. ¶0033; for closer analysis of the relationship between the ECG, ICG, hemodynamic parameters, and ECG parameters. The selected strips include a trace display field 142 and a tabular data field 143 ) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Weinstein with the known technique of including a graphical representation regarding thoracic fluid content, as taught by Manera, in order to provide quick reference to, review of and improved reporting of obtained patient parameters. (Manera, ¶¶0006-0007)  
the thoracic fluid content measurement being based on the RF information, (Weinstein, Fig. 1 and Abstract and ¶0008; devices for assessment of cardiovascular function by transmission and detection of RF waves through the body, ¶0076; antenna 30 receives RF waves emitted by antenna 24 after transmission through the lung. The RF path length in either case will vary over the respiration cycle, as the lung fills with air and then empties, and it will vary depending on the amount of fluid accumulated in the lung. Processing circuitry 44 may analyze these path length variations in order to assess the amount of fluid accumulation in the lung.))
wherein the first graphical representation and the second graphical representation are configured to visually depict a correlation between the combinational parameter (Weinstein Fig. 2 and ¶0060; …display 46 shows traces 50 that are indicative of the motion of selected points on the heart wall over time, as measured by system 20. An ECG trace 52 is displayed alongside the wall motion traces for comparison; ¶0062; a parameter window 56 may show parameters derived from the measurements made by system 20, such as cardiovascular and/or respiratory parameters, in either graphical or numerical form (or both))
and the thoracic fluid content  measurement of the patient. (Manera, ¶0003; During an ICG evaluation session, a patient's ICG waveform and hemodymanic parameters are examined; ¶0024; The ICG report 114 can be displayed on a computer; ¶0033; for closer analysis of the relationship between the ECG, ICG, hemodynamic parameters, and ECG parameters. The selected strips include a trace display field 142 and a tabular data field 143)
Regarding claim 23, Volpe discloses wherein the combinational parameter comprises electromechanical activation time (EMAT). (Volpe, ¶0101; ..the cardiopulmonary function analyzer also, within the act 506, compares processed acoustic data to preconfigured benchmark data that may include, for example, EMAT, LVST, LDPT, and % EMAT.)
Regarding claim 24, Volpe discloses wherein the combinational parameter comprises one or more of left ventricular systolic time (LVST), % LVST, or left ventricle end diastolic pressure (LVEDP). (Volpe, ¶0101; ..the cardiopulmonary function analyzer also, within the act 506, compares processed acoustic data to preconfigured benchmark data that may include, for example, EMAT, LVST, LDPT, and % EMAT.)
Regarding claim 27, Volpe discloses wherein the one or more processors are configured to determine one or more cardio-vibrational parameters based on the cardio-vibrational signals, the one or more cardio-vibrational parameters comprising an S1 vibration, an S2 vibration, an S3 vibration, an S4 vibration, and a heart murmur vibration. (Volpe, ¶0009; the data descriptive of the acoustic signal includes at least one of S1, S2, S3, S4, EMAT, % EMAT, SDI, and LVST; ¶0012; …the at least one processor and integrated with the garment. The at least one acoustic signal may include at least one of S1, S2, S3, and S4. The at least one processor may be configured to detect the at least one cardiopulmonary anomaly at least in part by calculating, based on the at least one acoustic signal, at least one of electromechanical activation time (EMAT), EMAT as a percentage of cardiac cycle time, systolic dysfunction index, and left ventricular systolic time.)
Regarding claim 28, Manera discloses wherein the first graphical representation of the combinational parameter comprises a combinational parameter line depicting changes in the combinational parameter and the second graphical representation of the thoracic fluid content measurement of the patient comprises a thoracic fluid content line depicting changes in the thoracic fluid content measurement of the patient. (Manera, Fig. 6, and ¶0002; Impedance cardiography (ICG) is a technology that calculates changes in blood volume and flow velocity over time based on thoracic impedance measurements; ¶0003; Many hemodynamic parameters can be ascertained with the use of ICG. Some of these parameters include: Cardiac Output (CO) which is the volume of blood flow per minute from the left ventricle; Stroke Volume (SV) which is the volume of blood ejected per beat from the left ventricle; System Vascular Resistance (SVR) which is the afterload resistance to left ventricle ejection; Change in Impedance/Time (dZ/dt) which is the magnitude and rate of change of impedance and is a direct reflection of the force of left ventricular contraction; Pre-ejection Period (PEP) which is the period between the start of a heartbeat and the ventricular contraction (measured from the onset of ventricular depolarization to the beginning of mechanical contraction); Ventricular Ejection Time (VET) which is the systolic time interval between the aortic valve opening to aortic valve closing; Acceleration Contractility Index (ACI) which is a direct reflection of myocardial contractility calculated from the rate of change of blood flow and peak acceleration in the ascending aorta; Left Cardiac Work Index (LCWI) which is a reflection of myocardial oxygen demand; and Thoracic Fluid Content (TFC) which is representative of total fluid volume in the chest, comprised of both intra-vascular and extra-vascular fluid. All of these measurements can be gathered continuously and non-invasively with ICG. During an ICG evaluation session, a patient's ICG waveform and hemodymanic parameters are examined; ¶0008; The system provides ECG waveforms, ICG waveforms, data, hemodynamic parameters, the ability to review ICG sessions; ¶0024; The ICG report 114 can be printed out or displayed on a computer; ¶0033; for closer analysis of the relationship between the ECG, ICG, hemodynamic parameters, and ECG parameters. The selected strips include a trace display field 142 and a tabular data field 143 )
Regarding claim 29, Manera discloses  wherein the one or more processors are further configured to: perform a trend analysis on the combinational parameter (Manera,  ¶0034;… the ICG control system can evaluate trends found in the ECG and ICG parameters of the patient occurring over time using a trend analysis feature. The trend analysis feature can assist medical personnel by analyzing ECG and ICG parameters of the patient and provide possible diagnosis corresponding to the hemodynamic parameter trends occurring in the patient. The trend analysis tool may also be used determine treatment options respective to the diagnosis.)
to generate a third graphical representation comprising an overall classification line depicting changes in an overall classification score for the patient based upon the trend analysis; and display an updated graphical timeline representing at least the portion of the monitoring period, the updated graphical timeline comprising at least a portion of the combinational parameter line, at least a portion of the thoracic fluid content line, and at least a portion of the overall classification line. (Manera, Fig. 6, and ¶0002 Impedance cardiography (ICG) is a technology that calculates changes in blood volume and flow velocity over time based on thoracic impedance measurements; ¶0003; Many hemodynamic parameters can be ascertained with the use of ICG. Some of these parameters include: Cardiac Output (CO) which is the volume of blood flow per minute from the left ventricle; Stroke Volume (SV) which is the volume of blood ejected per beat from the left ventricle; System Vascular Resistance (SVR) which is the afterload resistance to left ventricle ejection; Change in Impedance/Time (dZ/dt) which is the magnitude and rate of change of impedance and is a direct reflection of the force of left ventricular contraction; Pre-ejection Period (PEP) which is the period between the start of a heartbeat and the ventricular contraction (measured from the onset of ventricular depolarization to the beginning of mechanical contraction); Ventricular Ejection Time (VET) which is the systolic time interval between the aortic valve opening to aortic valve closing; Acceleration Contractility Index (ACI) which is a direct reflection of myocardial contractility calculated from the rate of change of blood flow and peak acceleration in the ascending aorta; Left Cardiac Work Index (LCWI) which is a reflection of myocardial oxygen demand; and Thoracic Fluid Content (TFC) which is representative of total fluid volume in the chest, comprised of both intra-vascular and extra-vascular fluid. All of these measurements can be gathered continuously and non-invasively with ICG. During an ICG evaluation session, a patient's ICG waveform and hemodymanic parameters are examined; ¶0008; The system provides ECG waveforms, ICG waveforms, data, hemodynamic parameters, the ability to review ICG sessions; ¶0024; The ICG report 114 can be printed out or displayed on a computer; ¶0033; for closer analysis of the relationship between the ECG, ICG, hemodynamic parameters, and ECG parameters. The selected strips include a trace display field 142 and a tabular data field 143)
Regarding claim 30, Manera discloses, wherein the one or more processors are further configured to display a visual indicator of correlated changes between the at least a portion of the combinational parameter line, the at least a portion of the thoracic fluid content line, and the at least a portion of the overall classification line in the updated graphical timeline. (Manera, Fig. 6, and ¶0002; Impedance cardiography (ICG) is a technology that calculates changes in blood volume and flow velocity over time based on thoracic impedance measurements; ¶0003; Many hemodynamic parameters can be ascertained with the use of ICG. Some of these parameters include: Cardiac Output (CO) which is the volume of blood flow per minute from the left ventricle; Stroke Volume (SV) which is the volume of blood ejected per beat from the left ventricle; System Vascular Resistance (SVR) which is the afterload resistance to left ventricle ejection; Change in Impedance/Time (dZ/dt) which is the magnitude and rate of change of impedance and is a direct reflection of the force of left ventricular contraction; Pre-ejection Period (PEP) which is the period between the start of a heartbeat and the ventricular contraction (measured from the onset of ventricular depolarization to the beginning of mechanical contraction); Ventricular Ejection Time (VET) which is the systolic time interval between the aortic valve opening to aortic valve closing; Acceleration Contractility Index (ACI) which is a direct reflection of myocardial contractility calculated from the rate of change of blood flow and peak acceleration in the ascending aorta; Left Cardiac Work Index (LCWI) which is a reflection of myocardial oxygen demand; and Thoracic Fluid Content (TFC) which is representative of total fluid volume in the chest, comprised of both intra-vascular and extra-vascular fluid. All of these measurements can be gathered continuously and non-invasively with ICG. During an ICG evaluation session, a patient's ICG waveform and hemodymanic parameters are examined; ¶0008; The system provides ECG waveforms, ICG waveforms, data, hemodynamic parameters, the ability to review ICG sessions; ¶0024; The ICG report 114 can be printed out or displayed on a computer… ICG control system can record and display various types of information in the fields; ¶0033; for closer analysis of the relationship between the ECG, ICG, hemodynamic parameters, and ECG parameters. The selected strips include a trace display field 142 and a tabular data field 143 )
Regarding claim 33, Weinstein discloses a patient monitoring system (Weinstein, Figs. 1-6 and 8 and ¶0002; The present invention relates generally to methods and systems for medical diagnostic measurement and monitoring, and specifically to radio frequency (RF)-based measurement and monitoring of the heart.)
and correlating changes in measured patient parameters. (Weinstein, ¶0069; The processing circuitry may correlate location and motion data between different antenna pairs, as well as correlating the motion with ECG measurements.) 
the system comprising: an ambulatory cardiac monitoring device configured to be externally worn by a patient during a monitoring period, the device comprising a plurality of electrocardiogram (ECG) electrodes configured to detect ECG signals of the patient,  (Weinstein, Figs. 1, 3 and  8 and ¶0018; the apparatus includes a package, which contains the antenna and the processing circuitry and is configured to be affixed as a patch to an outer surface of the body. The apparatus may include a conductive element associated with the package, which is configured to receive electrocardiogram (ECG) signals from the outer surface of the body; ¶0026; The antenna unit may include an adhesive patch for attachment to the body… the antenna unit may be configured to be worn on the body as part of a garment; ¶0056; the antennas may be attached to and held in place by a suitable garment, such as a vest (not shown), which the patient wears during the monitoring procedure; ¶0088; Patch unit 130 also comprises an ECG electrode 140, in electrical contact with the patient's skin, and an ECG acquisition circuit 150, which filters and digitizes the ECG signals for input to processor 138.)
a vibrational sensor configured to detect cardio-vibrational signals of the patient, (Weinstein, Figs. 1 and ¶0055; The use of three or more antennas, however, is advantageous in providing multi-dimensional heart motion data, …;  ¶0058; The combination of ECG and motion measurement in a single unit is efficient and useful in providing a complete picture of heart function, both electrical and mechanical.)
and one or more radio-frequency (RF) antennas and associated RF circuitry to generate RF information responsive to RF electromagnetic energy reflected from within a thoracic cavity of the patient. (Weinstein, Fig. 1 and 3 and 8 and ¶0009; diagnostic apparatus, including a plurality of antennas … so as to direct radio frequency (RF) electromagnetic waves from different, respective directions toward a heart in the body and to output RF signals responsively to the waves that are scattered from the heart; ¶0017; diagnostic apparatus, including an antenna, which is configured to be disposed on a thorax of a living body so as to direct radio frequency (RF) electromagnetic waves toward a heart in the body while sweeping the waves over multiple different frequencies and to output an ultra-wideband RF signal responsively to the waves that are scattered from the heart.) 
While Weinstein discloses detection of cardio-vibration signal and one or more radio-frequency antennas, Weinstein does not disclose that the vibration detection is from a separate and distinct sensor to the radio-frequency antennas generating information responsive to RF electromagnetic energy.  Volpe, in the same field of endeavor, however, discloses employing separate and distinct vibrational sensor. (Volpe, Figs. 1-2 and ¶0062; … the accelerometer/acoustic sensor 122 may comprise any device that may detect sounds from a subject's cardiopulmonary system and provide an output signal responsive to the detected heart and breath sounds; ¶0063… The accelerometer/acoustic sensor 122 and associated electronics may be configured to monitor any one or more of a subject's respiration, a subject's heart sounds, a subject's position, and an activity level of a subject. The accelerometer/acoustic sensor 122 and associated electronics may additionally or alternatively be configured to monitor other sounds which may be indicative of a state of health of a subject )  Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Weinstein with the known technique of providing a separate and distinct vibrational sensor, as taught by, Volpe, in order to provide a monitor with the added beneficial capability of monitoring sounds from a patient. (Volpe, ¶¶0062-0063)
and a computing device configured to communicate with the ambulatory cardiac monitoring device and comprising one or more processors (Weinstein, Figs. 1-2 and 8 and ¶0057; …processing circuitry 44. This processing circuitry processes the RF signals over time so as to provide a multi-dimensional measurement of movement of the heart, as shown and described below. Typically, processing circuitry 44 comprises a general-purpose computer processor, which is programmed in software to carry out the functions described herein. Additionally or alternatively, processing circuitry 44 may comprise dedicated or programmable hardware logic circuits; ¶0087; A processor 138 controls the operation of the other components of patch 130 and processes the digitized signals output by transceiver 136 in order to extract heart wall motion data, in a similar manner to processing circuitry 44.  )
configured to generate comprising to process the ECG signals and the cardio-vibrational signals to generate one or more combinational parameters based on a combination of the ECG signals and the cardio-vibrational signals,  (Weinstein, ¶0058; The combination of ECG and motion measurement in a single unit is efficient and useful in providing a complete picture of heart function, both electrical and mechanical; ¶0060; In the example shown in FIG. 2, display 46 shows traces 50 that are indicative of the motion of selected points on the heart wall over time, as measured by system 20. An ECG trace 52 is displayed alongside the wall motion traces for comparison; ¶0062; a parameter window 56 may show parameters derived from the measurements made by system 20, such as cardiovascular and/or respiratory parameters, in either graphical or numerical form (or both).)
and process the RF information to generate a thoracic fluid content measurement of the patient based on the RF information, ( Weinstein, ¶0076; antenna 30 receives RF waves emitted by antenna 24 after transmission through the lung. The RF path length in either case will vary over the respiration cycle, as the lung fills with air and then empties, and it will vary depending on the amount of fluid accumulated in the lung. Processing circuitry 44 may analyze these path length variations in order to assess the amount of fluid accumulation in the lung.)
and display, via an output device operably coupled to the one or more processors,  a graphical timeline representing at least a portion of the monitoring period, the graphical timeline comprising a first graphical representation of at least one or more combinational parameter comprising a combinational parameter line depicting changes in the at least one of the one or more combinational parameters  (Weinstein Fig. 2 and ¶0060; …display 46 shows traces 50 that are indicative of the motion of selected points on the heart wall over time, as measured by system 20. An ECG trace 52 is displayed alongside the wall motion traces for comparison; ¶0062; a parameter window 56 may show parameters derived from the measurements made by system 20, such as cardiovascular and/or respiratory parameters, in either graphical or numerical form (or both))
While Weinstein discloses obtaining a thoracic fluid content measurement Weinstein does not specifically disclose a second graphical representation of information  regarding the thoracic fluid content measurement of the patient comprising a thoracic fluid content line depicting changes in the thoracic fluid content measurement of the patient.  Manera, in the same field of endeavor, however, discloses the limitation.  (Manera, Fig. 6, and ¶0002; Impedance cardiography (ICG) is a technology that calculates changes in blood volume and flow velocity over time based on thoracic impedance measurements; ¶0003; Many hemodynamic parameters can be ascertained with the use of ICG; ¶0008; The system provides ECG waveforms, ICG waveforms, data, hemodynamic parameters, the ability to review ICG sessions; ¶0024; The ICG report 114 can be displayed on a computer; ¶0033; for closer analysis of the relationship between the ECG, ICG, hemodynamic parameters, and ECG parameters. The selected strips include a trace display field 142 and a tabular data field 143 ) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Weinstein with the known technique of including a graphical representation regarding thoracic fluid content, as taught by Manera, in order to provide quick reference to, review of and improved reporting of obtained patient parameters. (Manera, ¶¶0006-0007)  
wherein the combinational parameter line and the thoracic fluid content line are configured to visually depict a correlation between the at least one of the one or more combinational parameters (Weinstein Fig. 2 and ¶0060; …display 46 shows traces 50 that are indicative of the motion of selected points on the heart wall over time, as measured by system 20. An ECG trace 52 is displayed alongside the wall motion traces for comparison; ¶0062; a parameter window 56 may show parameters derived from the measurements made by system 20, such as cardiovascular and/or respiratory parameters, in either graphical or numerical form (or both))
and the thoracic fluid content measurement of the patient. (Manera, ¶0003; During an ICG evaluation session, a patient's ICG waveform and hemodymanic parameters are examined; ¶0024; The ICG report 114 can be displayed on a computer; ¶0033; for closer analysis of the relationship between the ECG, ICG, hemodynamic parameters, and ECG parameters. The selected strips include a trace display field 142 and a tabular data field 143)
Regarding claim 34 Volpe discloses wherein the one or more combinational parameters comprises electromechanical activation time (EMAT). (Volpe, ¶0101; ..the cardiopulmonary function analyzer also, within the act 506, compares processed acoustic data to preconfigured benchmark data that may include, for example, EMAT, LVST, LDPT, and % EMAT.)
Regarding claim 35, Volpe discloses wherein the one or more combinational parameters parameter comprise one or more of left ventricular systolic time (LVST), % LVST, or left ventricle end diastolic pressure (LVEDP). (Volpe, ¶0101; ..the cardiopulmonary function analyzer also, within the act 506, compares processed acoustic data to preconfigured benchmark data that may include, for example, EMAT, LVST, LDPT, and % EMAT.)
Regarding claim 38 , Volpe discloses wherein the one or more processors are configured to determine one or more cardio-vibrational parameters based on the cardio-vibrational signals, the one or more cardio-vibrational parameters comprising an S1 vibration, an S2 vibration, an S3 vibration, an S4 vibration, and a heart murmur vibration. (Volpe, ¶0009; the data descriptive of the acoustic signal includes at least one of S1, S2, S3, S4, EMAT, % EMAT, SDI, and LVST; ¶0012; …the at least one processor and integrated with the garment. The at least one acoustic signal may include at least one of S1, S2, S3, and S4. The at least one processor may be configured to detect the at least one cardiopulmonary anomaly at least in part by calculating, based on the at least one acoustic signal, at least one of electromechanical activation time (EMAT), EMAT as a percentage of cardiac cycle time, systolic dysfunction index, and left ventricular systolic time.)

Claim(s) 25-26 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein in view of Volpe in view of Manera in view of Sullivan et al. (US Pub. 2016/0135706 A1)(hereinafter Sullivan)
Regarding claim 25,  while Weinstein discloses determining ECG parameters Weinstein does not specifically disclose the processor is configured to determine heart rate or heart rate variability from the ECG, and therefore does not disclose wherein the one or more processors are configured to determine one or more ECG parameters based on the ECG signals, the ECG parameters comprising one or more of heart rate or heart rate variability. Sullivan, in the same field of endeavor, however, discloses the limitation. (Sullivan, ¶0107; the plurality of physiological measurements extracted from the ECG signal include at least one of heart rate, heart rate variability, PVC burden or counts, activity, noise quantifications, atrial fibrillation, momentary pauses, heart rate turbulence, QRS height, QRS width, changes in the size or shape of the morphology, cosine R-T, artificial pacing, corrected QT interval, QT variability, T wave width, T wave alternans, T-wave variability, ST segment changes, early repolarization, late potentials, fractionated QRS/HF content, and fractionated T wave/HF content.)  Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Weinstein with the known technique of the one or more processors are configured to determine one or more ECG parameters based on the ECG signals, the ECG parameters comprising one or more of heart rate or heart rate variability, as taught by Sullivan, in order to provide a system capable calculating risk of a potential medical event in a subject. (Sullivan, Abstract, ¶0003)
Regarding claim 26, Sullivan discloses  wherein the one or more processors are configured to determine one or more ECG parameters based on the ECG signals, the one or more ECG parameters comprising premature ventricular contraction (PVC) burden or counts, atrial fibrillation burden, pauses, heart rate turbulence, QRS height, QRS width, changes in a size or shape of morphology of the ECG signals, cosine R-T, artificial pacing, QT interval, QT variability, T- wave width, T-wave alternans, T-wave variability, and ST segment changes. (Sullivan, ¶0107; the plurality of physiological measurements extracted from the ECG signal include at least one of heart rate, heart rate variability, PVC burden or counts, activity, noise quantifications, atrial fibrillation, momentary pauses, heart rate turbulence, QRS height, QRS width, changes in the size or shape of the morphology, cosine R-T, artificial pacing, corrected QT interval, QT variability, T wave width, T wave alternans, T-wave variability, ST segment changes, early repolarization, late potentials, fractionated QRS/HF content, and fractionated T wave/HF content.) 
Regarding claim 36 while Weinstein discloses determining ECG parameters Weinstein does not specifically disclose the processor is configured to determine heart rate or heart rate variability from the ECG, and therefore does not disclose wherein the one or more processors are configured to determine one or more ECG parameters based on the ECG signals, the ECG parameters comprising one or more of heart rate or heart rate variability. Sullivan, in the same field of endeavor, however, discloses the limitation. (Sullivan, ¶0107; the plurality of physiological measurements extracted from the ECG signal include at least one of heart rate, heart rate variability, PVC burden or counts, activity, noise quantifications, atrial fibrillation, momentary pauses, heart rate turbulence, QRS height, QRS width, changes in the size or shape of the morphology, cosine R-T, artificial pacing, corrected QT interval, QT variability, T wave width, T wave alternans, T-wave variability, ST segment changes, early repolarization, late potentials, fractionated QRS/HF content, and fractionated T wave/HF content.)  Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Weinstein with the known technique of the one or more processors are configured to determine one or more ECG parameters based on the ECG signals, the ECG parameters comprising one or more of heart rate or heart rate variability, as taught by Sullivan, in order to provide a system capable calculating risk of a potential medical event in a subject. (Sullivan, Abstract, ¶0003)
Regarding claim 37, Sullivan discloses wherein the one or more processors are configured to determine one or more ECG parameters based on the ECG signals, the one or more ECG parameters comprising premature ventricular contraction (PVC) burden or counts, atrial fibrillation burden, pauses, heart rate turbulence, QRS height, QRS width, changes in a size or shape of morphology of the ECG signals, cosine R-T, artificial pacing, QT interval, QT variability, T- wave width, T-wave alternans, T-wave variability, and ST segment changes. (Sullivan, ¶0107; the plurality of physiological measurements extracted from the ECG signal include at least one of heart rate, heart rate variability, PVC burden or counts, activity, noise quantifications, atrial fibrillation, momentary pauses, heart rate turbulence, QRS height, QRS width, changes in the size or shape of the morphology, cosine R-T, artificial pacing, corrected QT interval, QT variability, T wave width, T wave alternans, T-wave variability, ST segment changes, early repolarization, late potentials, fractionated QRS/HF content, and fractionated T wave/HF content.)  

Claim(s) 31-32 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein in view of Volpe in view of Manera in view of Herken et al. (US Pub. 2015/0005588 A1)(hereinafter Herken).
Regarding claim 31, Weinstein does not disclose wherein the monitoring period comprises one or more of at least 24 hours, at least 48 hours, at least one week, or at least two weeks. the monitoring period comprises one or more of at least 24 hours, at least 48 hours, at least one week, or at least two weeks (Herken, ¶0034; The analysis of the sounds of a subject's heart may also be monitored over longer periods of time, for example, days, weeks, or months, to identify whether the subject's cardiac condition is improving or worsening) Consequently, it would have been obvious for a person of ordinary skill in the art, to implement Weinstein with the known technique of the monitoring period comprises one or more of at least 24 hours, at least 48 hours, at least one week, or at least two weeks, as taught by Herken, since it has been held where claimed ranges overlap or lie inside ranges disclosed in the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257  MPEP § 2144.05 I
Regarding claim 32, Herken discloses wherein the monitoring period comprises one or more of at least one month, at least 6 weeks, at least two months, at least 4 months, and at least 6 months. (Herken, ¶0034; The analysis of the sounds of a subject's heart may also be monitored over longer periods of time, for example, days, weeks, or months, to identify whether the subject's cardiac condition is improving or worsening)
Regarding claim 39, Weinstein does not disclose wherein the monitoring period comprises one or more of at least 24 hours, at least 48 hours, at least one week, or at least two weeks. the monitoring period comprises one or more of at least 24 hours, at least 48 hours, at least one week, or at least two weeks (Herken, ¶0034; The analysis of the sounds of a subject's heart may also be monitored over longer periods of time, for example, days, weeks, or months, to identify whether the subject's cardiac condition is improving or worsening)  Consequently, it would have been obvious for a person of ordinary skill in the art, to implement Weinstein with the known technique of the monitoring period comprises one or more of at least 24 hours, at least 48 hours, at least one week, or at least two weeks, as taught by Herken, since it has been held where claimed ranges overlap or lie inside ranges disclosed in the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257  MPEP § 2144.05 I
Regarding claim 40, Herken discloses wherein the monitoring period comprises one or more of at least one month, at least 6 weeks, at least two months, at least 4 months, and at least 6 months. (Herken, ¶0034; The analysis of the sounds of a subject's heart may also be monitored over longer periods of time, for example, days, weeks, or months, to identify whether the subject's cardiac condition is improving or worsening)  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 8, 10-11, 13 and 16-18 of U.S. Patent No. 10,932,726 B2 in view of Sullivan in view of Manera.  The ‘726 patent does not specifically claim the monitoring system “…correlating changes in measured patient parameters…monitoring device configured to be externally worn by a patient during the monitoring period…to display, via an output device …a graphical timeline representing at least a portion of the monitoring period, the graphical timeline comprising a first graphical representation of a combinational parameter, the combinational parameter based on the ECG signals and the cardio-vibrational signals of the patient…”  Sullivan, however, discloses the limitations. 
Sullivan discloses: “…correlating changes in measured patient parameters…  (Sullivan, Fig. 8J ¶0283; the movement of the subject can be correlated with changes in the subject's ECG. If changes in the subject's ECG are correlated with movement of the subject; ¶0392; For example, the time intervals may be situated about corresponding change points in the multivariate parameter signal. As shown in FIG. 8J, example extracted parameter signals, e.g., QRS height, maxNN, sdNN, and detrended heart rate, which form a multivariate parameter signal, may be broken into time intervals; ¶0409; Patient data may be used in conjunction with patient-specific ECG data for data processing and display, or it may be used to correlate information extracted from the ECG data;  )
…monitoring device configured to be externally worn by a patient during the monitoring period… (Sullivan, Fig. 2, 5,  ¶0040; the medical device comprises a wearable medical device, wherein the one or more sensors comprise a plurality of ECG sensors, wherein the physiological parameter data of the subject comprises ECG data;)
…a graphical timeline representing at least a portion of the monitoring period, the graphical timeline comprising a first graphical representation of a combinational parameter, the combinational parameter based on the ECG signals and the cardio-vibrational signals of the patient… (Sullivan, Figs. 8F and 8J and ¶0105; combining at least a portion of the plurality of physiological measurements in a multivariate parameter signal; ¶¶0242-0245; In some examples, such acoustic and/or combined acoustic and ECG metrics can include electromechanical activation time (EMAT) metrics. … one EMAT metric includes percent EMAT (% EMAT), which may be computed as the EMAT time measure divided by a measure of a dominant RR interval; ¶0383; The control unit 120 may combine all or a portion of the extracted measurements or parameters into a multivariate parameter signal and process or analyze the multivariate parameter signal; ¶0392; For example, the time intervals may be situated about corresponding change points in the multivariate parameter signal. As shown in FIG. 8J, example extracted parameter signals, e.g., QRS height, maxNN, sdNN, and detrended heart rate, which form a multivariate parameter signal, may be broken into time intervals)
Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement the ‘726 patent with the known technique of the monitoring system including the added functionality of “…correlating changes in measured patient parameters…monitoring device configured to be externally worn by a patient during the monitoring period…to display, via an output device …a graphical timeline representing at least a portion of the monitoring period, the graphical timeline comprising a first graphical representation of a combinational parameter, the combinational parameter based on the ECG signals and the cardio-vibrational signals of the patient…”  as taught by Sullivan in order provide to a system for detecting patient early warning signs of elevated risk of sudden cardiac death that would enable proactive decisions such as the application of advanced medical intervention. (Sullivan, ¶0005)
While Sullivan discloses as second graphical representation, the ‘726 patent does not claim and Weinstein does not specifically disclose a graphical representation regarding thoracic fluid content and therefore does not disclose a second graphical representation of information regarding a thoracic fluid content measurement of the patient. Manera, in the same field of endeavor, however, discloses the limitation. (Manera, Fig. 6, and ¶0002; Impedance cardiography (ICG) is a technology that calculates changes in blood volume and flow velocity over time based on thoracic impedance measurements; ¶0008; The system provides ECG waveforms, ICG waveforms, data, hemodynamic parameters, the ability to review ICG sessions; ¶0024; The ICG report 114 can be printed out or displayed on a computer; ¶0033; for closer analysis of the relationship between the ECG, ICG, hemodynamic parameters, and ECG parameters. The selected strips include a trace display field 142 and a tabular data field 143 ) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Sullivan with the known technique of including a graphical representation regarding thoracic fluid content, as taught by Manera, in order to provide quick reference and improved reporting of obtained parameters. (Manera, ¶¶0006-0007)  
Claim Numbers of the Instant Application
Claim Numbers of USP 10,932,726 B2
21 and 33
2, 13 and 16
22
2, 13 and 16
23 and 34
2, 13 and 16 in view of 8 and 17
24 and 35
2, 13 and 16 in view of 8 and 17
25 and 36
2, 13 and 16 in view of 10
26 and 37
2, 13 and 16 in view of 10
27 and 38
2, 13 and 16 in view of 11
28
2, 13 and 16
29
2, 13 and 16
30
2, 13 and 16
31 and 39
2, 13 and 16 in view of 18
32 and 40
2, 13 and 16 in view of 18





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687